Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 15 April 2022.  Claims 1-10 are pending in the application.   Claims 1, 3 and 4 have been amended.  
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 3-8 are hereby withdrawn in light of the amendments to the claims.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, lines 2-3, “a bottom part of the shell has an oil tank” should be deleted since this feature was previously recited in amended claim 1.  This is considered to be a drafting error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited guide member .. which defines a flow passage in claim 1.  It is described in the specification at para. 0022, as arranged.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crum et al. (U. S. Patent No. 5533875) in view of Sun (U. S. Patent Application Publication No. 2018/0231006) and further in view of Morozumi (U. S. Patent Application Publication No. 2006/0099086).
As to claim 1, Crum discloses a [centrifugal] compressor (FIG. 1, Abstract), comprising: 
a shell 11, which has a fluid inlet 52 (col. 4, lls. 8-10) at a first position of the shell 11, and a fluid outlet 102 (col. 6, ln. 39) at a second position of the shell 11, which is higher than the first position (as shown); 
a motor assembly, which is arranged in the shell 11 and comprises a stator 44 and a rotor 36 (col. 5, lls. 42-52) , the rotor 36 comprising a vertically arranged rotor shaft 34, and the rotor shaft 34 comprising a lower end and an upper end (as shown); 
a compression mechanism 24, 26, 28, 30 (col. 3, lls. 45-50, orbiting scroll member provides analogous impeller function) of which is connected with the rotor shaft so as to be driven by the motor assembly; 
and a guide member 22, which is located above the [centrifugal] compression mechanism 24, 26, 28, 30  and which defines a flow passage alone or together with a top part of the shell 11; 
wherein when the [centrifugal] compressor is working, a fluid from the fluid inlet passes through the motor assembly 36, 44 and then flows from an outer periphery of the [centrifugal] compression mechanism 24, 26, 28, 30 into the flow passage from bottom to top, is diverted in the flow passage (as shown, note flow arrows); 
wherein the motor assembly comprises: 
a motor housing 46 (col. 5, ln. 64); 
and an oil cup 40, 70, 78 (col. 3,lls. 60-64, frame 40 forms recited oil cup broadly) at a top of the motor housing 46; 
wherein the oil cup 40 comprises an oil guide 80 [pipe] that is arranged to guide oil in the oil cup 40 to an oil tank 54 (col. 4,ln. 14) at the bottom part of the shell 11.
Crum is silent as to the compressor having a centrifugal compression mechanism.  Crum discloses a scroll compression mechanism..  However, both compression mechanism types are known to provide similar compression capabilities in refrigeration applications.  In this regard, Sun teaches a compressor having a centrifugal compression mechanism, an impeller 27 (para. 0042)  which is connected with the rotor shaft 19 so as to be driven by the motor assembly 12, and a guide member 16 (para. 0037), which is located above the centrifugal compression mechanism 27, and which defines a flow passage alone or together with a top part 17 (para. 0034) of the shell 11 (FIG. 2, as shown by flow arrows), wherein when the centrifugal compressor is working, a fluid from the fluid inlet 40 passes through the motor assembly 12 and then flows from an outer periphery of the centrifugal compression mechanism 27 into the flow passage (FIG. 2, note flow arrows), is diverted in the flow passage, and exits from the fluid outlet 42 (shown).   
With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the scroll compression mechanism of Crum with the centrifugal compression mechanism of Sun since it would be known to provide suitable compression capabilities with expected results. The use of the centrifugal compression mechanism of Sun in the combination of Crum is considered a simple substiture of one known compression mechanism for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  Refer to the Composite FIG, attached below, showing the proposed modification of Crum with the compression mechanism of Sun.
Crum is further silent as to the oil cup comprises an oil guide pipe that is arranged to guide oil in the oil cup to an oil tank at the bottom part of the shell.  Crum does disclose passages 80 (FIG. 2, note flow arrows) for guiding oil in the manner claimed but not a guide pipe per se.   In this regard, Morozumi teaches a compressor having an oil guide pipe 8, 82, 83 for directing lubricating oil from part of the frame support 33 to a sump at the bottom of the compressor (FIG.’s 1-6 & 9,  Abstract).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the passage 80 of Crum with at least one oil guide pipe arranged in the manner claimed so as to direct waste oil to sides of the shell and to the bottom of the compressor in a controlled manner as demonstrated by Morozumi (para.’s 0059-0061). 
Once modified, the combined teachings of the applied art contemplates that when the centrifugal compressor (Sun – 27)  is working, a fluid from the fluid inlet (40 – Sun; 52 – Crum) passes through the motor assembly (Crum -36, 44) and then flows from an outer periphery of the centrifugal compression mechanism (Sun – 27) into the flow passage from bottom to top (Annotated Sun FIG. 2 attached above), is diverted in the flow passage, thereby enters the centrifugal compression mechanism (Sun – 27; from top to bottom, and exits from the fluid outlet (Sun – 42).


    PNG
    media_image1.png
    796
    495
    media_image1.png
    Greyscale

Composite FIG show Crum and Sun modification

As to claim 9, once modified, Sun teaches top part of the shell has an inward protrusion but is silent as to the guide member being hemispherical in shape.  In this regard, the guide member appears to have a curved frusto-conical outer shape forming the inlet to the compression mechanism.   Rounding the guide member surfaces so that they are hemispherical would promote smooth fluid flow along these surfaces before entering the inlet.  With this in mind, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art to form the guide member with a hemispherical shape in order to provide smooth fluid flow into the inlet.
As to claim 10, Crum discloses a refrigerating device (col. 1, lls. 25-30), and once modified, Sun teaches the centrifugal compressor 10 (para. 0032) according to claim 1 (as set forth above). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crum et al. (U. S. Patent No. 5533875) in view of Sun (U. S. Patent Application Publication No. 2018/0231006) and Morozumi (U. S. Patent Application Publication No. 2006/0099086), as applied to claim 1 above, further in view of Chikano (U. S. Patent Application Publication No. 2017/0306951).
As to claim 2, Crum is discussed above and further discloses the rotor shaft 34 supported by a first bearing 60 at a lower part and a second bearing 66 at an upper part, a bottom part of the shell 11 has an oil tank 54 (col. 4, ln. 44), and the lower end of the rotor shaft 36 is located in the oil tank 54 (shown), and wherein the rotor shaft 34 defines an axial or oblique oil passage 62 therein, and has radial perforations 64, 68 (col. 4, lls. 25-30; lls. 40-55) at positions corresponding the second bearing 66 (col. 4, lls. 46-65).   Crum is silent as to the shaft having a radial perforation at a position corresponding to the first or lower bearing but the areas surrounding the bearing are provided with lubricating oil from the sump.  In this regard, Chikano teaches a refrigeration compressor with a rotary shaft 10 having an oil passage 3 with a radial perforation 24 positioned corresponding to a lower bearing 23 (FIG. 1, para. 0035) for lubricating the bearing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Crum with a radial perforation on its shaft to for lubricating the lower bearing as demonstrated by Chikano, Id.  


Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record either alone or in combination does not teach or fairly suggest the centrifugal compressor of claim 1 with each recited limitation and further comprising a first bearing seat at a bottom of the motor housing and a first bearing therein; and a second bearing bracket located above the oil cup and a second bearing therein.
With respect to claim 4, the prior art of record either alone or in combination does not teach or fairly suggest a centrifugal compressor with each recited limitation and further wherein the bottom of the motor housing is connected to the shell through a support bracket, the top of the motor housing is connected to the second bearing bracket, and the second bearing bracket is supported by the shell; and wherein the oil cup comprises an oil guide pipe that is arranged obliquely to guide oil in the oil cup to an inner wall of the shell so that the oil is returned to the oil tank at the bottom part of the shell.  
It is the Examiner’s opinion that modifying the applied prior art in the manner claimed is not contemplated nor would be foreseeable without the benefit of the disclosure of the instant invention. 
 
Response to Arguments
Applicant’s remarks with the respect to the rejections of claims 1 and 3 over Crum in view of Sun have been considered but are not found to be persuasive. 
Applicant specifically disagrees that it would have been obvious to modify Crum to replace its scroll compression mechanism at the top of the stage with the centrifugal compression mechanism of Sun, asserting that “’[o]ne of ordinary skill in the art would not mix and match elements from a scroll compressor with elements from a centrifugal compressor. These are two different types of compressors, relying on different fluid flow paths. In relying on prior art references for the rejection, the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference.’”  The Examiner respectfully disagrees.  First, Sun is only being relied upon to teach using conventional centrifugal compression mechanism.  Sun is not being relied upon to teach additional structure other than what is set forth in the statement of the rejection.  Sun happens to use magnetic bearings in an oil-free design.  However, as set forth above, the bearings and lubrication arrangement of the instant invention are disclosed by Crum.   The Examiner finds that the centrifugal compression mechanism of Sun does not preclude installation with different types of bearings.  Conventional centrifugal compressors are known to use different types of bearings.  In this regard, Yen (U. S. Patent Application Publication No. 2008/0152478) discloses a centrifugal compressor that uses roller bearing or hydrodynamic bearings (para. 0030, inter alia).  To this point, it follows that centrifugal compression mechanisms do not require using magnetic bearings in an oil free design.  Sun just happens to employ this feature.  Therefore, one of ordinary skill in the art would reasonably contemplate using the centrifugal compression mechanism of Sun in Crum as an obvious substitution.  
With regard to Applicant’s assertion that the Examiner is “picking and choosing features from Crum and Sun to arrive at the present invention,” and that “Sun discloses an oil free centrifugal compressor.”  “If Sun was to be combined with Crum, the result would be an oil free system, based on the teachings of Sun. Thus, there would be no needed for an oil cup or oil tank, as recited in pending claim 1.”  The Examiner again disagrees.  Only the compression mechanism of Sun is being used in Crum.  The oil free features of Sun are a function of the type of bearings utilized as indicated above.  In this instance, the prior art as a whole shows that scroll and centrifugal compression mechanisms are well known in refrigeration compressor applications.   One of ordinary skill in the art would be well aware of this fact so that there is no reason one would not consider using the Sun compression mechanism in Crum.   It has been widely held that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  These arguments are not persuasive. 
With regard to Applicant’s arguments that the scroll and centrifugal compressors of the applied art have different flow paths.  The Examiner disagrees.  Both Crum an Sun are arranged to draw in cool working fluid thought their motor compartments up into their respective compression mechanisms exiting through outlets on the side.  Thus, the flow paths are indeed found to be equivalent.  
The Examiner notes that Applicant has not traversed the assertion of Official Notice in the rejection of claim 9.  This is taken as admission that the rejected subject matter is admitted prior art.  MPEP 2144.03(C).
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746